

EXHIBIT 10.1


CAMPBELL SOUP COMPANY


Non-Employee Director Compensation for Calendar 2020


Board and Committee Retainer for Calendar 2020


$119,000 shall be paid in cash
$137,000 shall be paid in shares of Campbell stock


Additional Retainers for Board Chair, Committee Chairs and Audit Committee
Members


In addition to the above Board and Committee retainer, the following amounts
shall be paid 50% in cash and 50% in shares of Campbell stock:



$350,000Chair of the Board$25,000Audit Committee chair$20,000Compensation and
Organization Committee chair$15,000Finance Committee chair$15,000Governance
Committee chair$7,500Audit Committee members (excluding the Audit Committee
chair)

The retainers will be paid quarterly in arrears. Prior to the beginning of a
calendar year, a non-employee director may elect to (i) receive shares of
Campbell stock in lieu of the cash portion of any retainer (such election to be
made in 10% increments) and/or (ii) defer all or a portion of any cash or stock
retainer in accordance with the terms and conditions of the Campbell Soup
Company Supplemental Retirement Plan.

